Name: Commission Regulation (EC) No 1352/97 of 15 July 1997 fixing the amount of aid to Portuguese producers of paddy rice for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: economic policy;  Europe;  plant product;  agricultural structures and production
 Date Published: nan

 No L 186/6 EN Official Journal of the European Communities 16 . 7 . 97 COMMISSION REGULATION (EC) No 1352/97 of 15 July 1997 fixing the amount of aid to Portuguese producers of paddy rice for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures gov ­ erning the organization of the market in cereals and rice in Portugal laid down in Regulation (EEC) No 3653/90 ('), and in particular Article 2 thereof, Whereas the special aid for rice producers in Portugal provided for in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 must be reduced by half for the 1997/98 mar ­ keting year; whereas the amount thereof must therefore be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 The special aid for Portugal for the 1997/98 marketing year referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 is hereby fixed at ECU 15,09 per tonne . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 77, 31 . 3 . 1993, p. 1 .